Citation Nr: 0924488	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

After the RO issued a January 2008 Statement of the Case 
(SOC), the Veteran submitted new evidence with his appeal 
(Form 9), namely, a February 2008 private audiological 
opinion that the Veteran's claimed hearing loss was caused by 
acoustic trauma incurred in service.  No Supplemental 
Statement of the Case (SSOC) has been issued by the RO, and 
the Veteran did not waive his right to have the RO consider 
the new evidence.

In light of the new evidence submitted by the Veteran, the 
appeal is REMANDED to the RO for readjudication via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran filed claims for service connection for bilateral 
hearing loss and tinnitus as a result of acoustic trauma 
incurred during active service as a jet mechanic in the 
United States Air Force.

The Veteran's service treatment records do not reflect any 
diagnoses of hearing loss or tinnitus.  See 38 C.F.R. § 3.385 
(2008).

A May 2007 VA examination report reflects diagnoses of 
bilateral hearing loss and tinnitus.  It includes an opinion, 
however, that the Veteran's hearing loss and tinnitus were 
"less likely as not (less than 50/50 probability)" related 
to service.

The RO denied the Veteran's claims based, among other things, 
on the lack of medical evidence etiologically linking the 
Veteran's current hearing loss and tinnitus to service.

Subsequently, the Veteran filed an appeal (Form 9), and with 
the appeal the Veteran submitted a copy of a more recent 
February 2008 private audiological report that reflects that 
the audiologist was "convinced that the [Veteran's] history 
of noise exposure was the cause of his hearing loss."

When a veteran submits new evidence to the RO after the RO 
has issued its most recent SOC or SSOC and before the 
veteran's claims are certified for appeal to the Board, the 
RO should readjudicate the veteran's claims after taking into 
account the additional evidence, and the veteran should be 
provided with a new SSOC.  38 C.F.R. § 19.37(a) (2008).  In 
this case, the February 2008 private treatment record was 
submitted by the Veteran after the RO issued its last SOC in 
January 2008 and before the Veteran's claim was certified for 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  Review the entire claims folder, 
particularly the recent February 2008 
private treatment record and all the other 
evidence submitted by the Veteran after 
the SOC was issued.

2.  Then, readjudicate the claim.  In the 
event that the Veteran's claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided with a 
SSOC, which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

